      Case: 18-35010, 11/04/2019, ID: 11488527, DktEntry: 53, Page 1 of 2
      Case 6:16-cv-00023-DLC Document 57 Filed 11/05/19 Page 1 of 2
               Supreme Court of the United States
                      Office of the Clerk
                  Washington, DC 20543-0001
                                                                        Scott S. Harris
                                                                        Clerk of the Court
                                                                        (202) 479-3011
                                  October 31, 2019


Clerk                                                                                 R ECEIVED
                                                                                       MOLLY C. DWYER, CLERK
United States Court of Appeals for the Ninth                                           US; COURT OF APPEALS
Circuit
95 Seventh Street
                                                                                         NOV 042019
San Francisco, CA 94103-1526                                                T=ILED
                                                                            DOCKETED                           -...,.,
                                                                                             DATE
                                                                                                               INtTlA
       Re: National Association for Gun Rights, Inc.
            v. Jeff Mangan, in His Official Capacity as the Commissioner of
            Political Practices for the State of Montana, et al.
            Application No. 19A478
            (Your No. 18-35010)


Dear Clerk:

       The application for an extension of time within which to file a petition
for a writ of certiorari in the above-entitled case has been presented to
Justice Kagan, who on October 31, 2019, extended the time to and including
December 12, 2019.

       This letter has been sent to those designated on the attached
notification list.




                                               Sincerely,

                                               Scott S. Harris, Clerk

                                               by

                                               Redmond K. Barnes
                                               Case Analyst
     Case: 18-35010, 11/04/2019, ID: 11488527, DktEntry: 53, Page 2 of 2
     Case 6:16-cv-00023-DLC Document 57 Filed 11/05/19 Page 2 of 2



             Supreme Court of the United States
                    Office of the Clerk
                Washington, DC 20543-0001
                                                              Scott S. Harris
                                                              Clerk of the Court
                                                              (202) 479-3011
                           NOTIFICATION LIST


Mr. David Alan Warrington
Kutak Rock LLP
1625 I Street NW
Washington, DC 20006


Clerk
United States Court of Appeals for the Ninth Circuit
95 Seventh Street
San Francisco, CA 94103-1526
